 Case 1:20-cr-00183-RJJ ECF No. 258, PageID.1400 Filed 07/15/21 Page 1 of 19




                     THE UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION
                       ___________________________________

THE UNITED STATES OF AMERICA,
                                                    Case No. 1:20-CR-183
             Plaintiff,
                                                    Hon. Robert J. Jonker
v.                                                  Chief U.S. District Court Judge

KALEB FRANKS,

             Defendant.


         KALEB FRANKS’S MOTION FOR DISCLOSURE OF ALL
       RECORDS RELATED TO CONFIDENTIAL HUMAN SOURCES
                 AND MEMORANDUM IN SUPPORT


      Kaleb Franks moves for an order directing the government to disclose all

records related to the recruiting of, use of, and interaction with, the confidential

human sources who participated in the investigation of this matter. In support of this

motion, Mr. Franks offers this memorandum of law.

                                   Introduction

      Kaleb Franks is charged with conspiring to kidnap Michigan Governor

Gretchen Whitmer. The government went forward with this charge despite knowing

that Kaleb told a number of people, including government informants, that he was

“not cool with offensive kidnapping” and added that he was “just there for training.”

After hearing Kaleb’s unambiguous declaration, these informants, commonly called

Confidential Human Sources (“CHS”) worked hard under the direction of FBI

handlers to induce and persuade him and others to engage in a plan to kidnap
 Case 1:20-cr-00183-RJJ ECF No. 258, PageID.1401 Filed 07/15/21 Page 2 of 19




Governor Whitmer. The government has identified at least 12 CHSs by number.

(CHS 99252, CHS 97067, CHS 99802, CHS 99900, CHS 59197, CHS 62527, CHS

65724, CHS 36620, CHS 88802, CHS 99325, CHS 99691, and CHS 100614.) The

CHSs were assisted by FBI agents working undercover. Kaleb never agreed to

participate in a kidnapping plan and will defend the case at trial on that basis.

      Kaleb is entitled to raise the alternative defense of entrapment. If a jury finds

that Kaleb agreed with anyone to kidnap Governor Whitmer, the same jury could

find that Kaleb was induced to participate by government agents. Kaleb is entitled

to fully explore and present this defense. To do this, Kaleb needs access to the CHS

files maintained by the government. These files are required by FBI and DOJ rules

and will provide crucial information regarding entrapment issues that will not be

available elsewhere. Kaleb should not be required to engage in the “hide-’n-seek”

process that the FBI has applied to this case. See, e.g., RE. 217: Croft’s Motion for

Early Designation of Witnesses and Exhibits, PageID # 1164-65, 1167.

                             Procedural Background

      This case began with the government filing a criminal complaint on October

6, 2020, charging Mr. Franks and five others with conspiring to kidnap Michigan

Governor Gretchen Whitmer, in violation of 18 U.S.C. § 1201(c). See RE. 1:

Complaint, PageID # 1. Authorities arrested Mr. Franks the following day in

Ypsilanti, Michigan. His initial appearance occurred on October 8, 2020. See RE. 12:

Minutes of First Appearance, PageID # 34. After litigation of the issue, the Court




                                           2
    Case 1:20-cr-00183-RJJ ECF No. 258, PageID.1402 Filed 07/15/21 Page 3 of 19




ordered Mr. Franks detained. See, e.g., RE. 74: Order Affirming Detention Order,

PageID # 437-38.

        The government indicted Mr. Franks and his codefendants on December 16,

2020. RE. 86: Indictment, PageID # 573-78. This indictment included a single

charge: conspiracy to kidnap Governor Whitmer. See id. at 573. Codefendant Ty

Garbin has pleaded guilty (doing so on January 27, 2021), with the other defendants

proceeding toward trial, which is scheduled to begin on October 12, 2021 (with a

final pretrial conference on September 23, 2021). See RE. 143: Minutes of Garbin

Change of Plea, PageID # 759. (A superseding indictment, filed on April 28, 2021,

added additional charges against codefendants but did not modify the charge

against Mr. Franks. See RE. 172: Superseding Indictment, PageID # 961-76.)

                                     Factual Background

        When Kaleb Franks set out to train in weaponry and tactics, enjoy time

outdoors, and spend a Midwestern summer trying to find respite from the cares of

professional and personal obligations and demands, he had no thoughts of

harassing the government, staging a coup, or ending up on the national stage as an

alleged “terrorist.” Only through the diligent efforts of government informants and

undercover agents did Mr. Franks end up framed as a lawless agitator.1

        Until this case, Mr. Franks essentially represented everything the criminal-

justice system looks for in someone who has had trouble with the law. Once a heroin

user, Mr. Franks went to jail in 2013, but this experience in custody shook him, and


1Mr. Franks, of course, cannot speak for the intentions of his codefendants, but he believes that a
number of them shared his approach to simply enjoying tactical training and camaraderie.
                                                  3
 Case 1:20-cr-00183-RJJ ECF No. 258, PageID.1403 Filed 07/15/21 Page 4 of 19




he turned his life around. Since that time, he has remained sober. After his

successful completion of two years of drug court in the wake of his nine months in

jail (and a HYTA adjudication), Mr. Franks began using his own past experiences as

background and turned to helping others who found themselves struggling with

addiction.

      After years of sobriety, and after establishing a successful career as a drug-

and-alcohol counselor, Mr. Franks moved for, and received, expungement of his

possession-of-cocaine conviction. He thus does not live with any sort of felon status.

And besides moving beyond this drug-involved past, he has found a supportive

fiancée, mended his relationship with his family (he is quite close to his sister and

father), and purchased a home. When he participated in tactical, firearm, and first-

aid training with others, he did not see himself as varying from the steady, law-

abiding path he has so diligently paved for himself over the last several years.

                                 Legal Discussion

      Mr. Franks will raise an entrapment defense at trial. He is thus entitled to

the government’s complete files on all confidential human sources used in this

matter.

      A.     Entrapment: evidence in this case establishes that the government
             assiduously orchestrated creation of the alleged wrongdoing here, using
             undercover agents and confidential sources to create the “plot” it now
             presents in its indictment.

      Only through the efforts of “confidential human sources” (CHSs) and

undercover agents did the government come up with its allegations here.

Everything in this case points toward a defense of entrapment. In the Sixth Circuit,

                                           4
 Case 1:20-cr-00183-RJJ ECF No. 258, PageID.1404 Filed 07/15/21 Page 5 of 19




such a defense has two elements: “One is that the defendant was not already willing

to commit the crime. The other is that the government, or someone acting for the

government, induced or persuaded the defendant to commit it.” Sixth Cir. Pattern

Crim. Jury Ins. 6.03 (2021).

      Mr. Franks never exhibited any willingness to engage in wrongdoing. Even in

the government’s own filings, Mr. Franks’ unwillingness to break the law in general

(much less engage in violent or threatening behavior specifically) comes through. In

its complaint, the government had to concede that, “[o]n July 7, 2020, FRANKS

attended a meeting at the residence of another militia group member . . . [and] said

that he was ‘not cool with offensive kidnapping’ and added that he was ‘just there

for training,’ or words to that effect.” See RE. 1-1: Continuation of Complaint,

PageID # 6 n.4.

      The government, of course, can generally use undercover agents and

confidential sources to catch those engaged in crime. It may use “artifice and

stratagem” to bring criminals to justice. See, e.g., Jacobson v. United States, 503

U.S. 540, 548 (1992). “In their zeal to enforce the law, however, Government agents

may not originate a criminal design, implant in an innocent person’s mind the

disposition to commit a criminal act, and then induce commission of the crime so

that the Government may prosecute.” Id. Even “[e]vidence of predisposition to do

what once was lawful is not, by itself, sufficient to show predisposition to do what is

now illegal, for there is a common understanding that most people obey the law

even when they disapprove of it.” Id. at 551. “This obedience may reflect a


                                           5
 Case 1:20-cr-00183-RJJ ECF No. 258, PageID.1405 Filed 07/15/21 Page 6 of 19




generalized respect for legality or the fear of prosecution, but for whatever reason,

the law’s prohibitions are matters of consequence.” Id. Simply, the Government may

not play on an innocent party’s weaknesses and beguile that party into committing

crimes which they otherwise would not have attempted. Id. at 553. “The point is

that the government is supposed to catch criminals, not create them.” United States

v. Barta, 776 F.3d 931, 939 (7th Cir. 2015).

      Yet here, evidence suggests that confidential informants working for the

government “coaxed” and “persuaded,” and played on sympathies and friendships,

to try to get people to discuss and “plan” a kidnapping to “further a greater good.”

Cf. Jacobson, 503 U.S. at 554 (O’Connor, J., dissenting). No amount of interest in

firearm or tactical training can thus equate to predisposition to commit the crime

charged here.

      B.     The government possesses materials on the confidential human sources
             involved in this case that are vital for preparation of a defense here and
             thus discoverable under Brady and Rule 16.

      Under Brady v. Maryland, 373 U.S. 83, 87 (1963), of course the “government

has an obligation to disclose evidence favorable to the defendant upon request when

such evidence is material to the defendant’s guilt or innocence.” See, e.g., United

States v. Cruz-Velasco, 224 F.3d 654, 661 (7th Cir. 2000). This “obligation extends to

both impeachment and exculpatory evidence.” Id. A central Brady inquiry involves

considering whether disputed evidence could affect trial. See id. at 662. But Brady

and Federal Rule of Criminal Procedure 16 do not end the government’s obligations

at, or relate only to, exculpatory evidence. The government has a duty to share


                                           6
    Case 1:20-cr-00183-RJJ ECF No. 258, PageID.1406 Filed 07/15/21 Page 7 of 19




evidence that could assist in preparation of a defense to the charges. See, e.g., id. at

665 (addressing government’s failure to turn over airline passenger list, and finding

that “the government was clearly obligated to disclose the passenger list to the

defense as soon as it was received”); see also Fed. R. Crim. P. 16(a)(1)(E)(i).

        Here, publicly available materials, as well as discovery materials provided by

the government, suggest the government possesses files on the confidential human

sources involved in this case, files that could assist in preparation of Mr. Franks’

defense. Evidence indicates, for example, that one CHS2 has a decades-long history

of cooperating with the government in exchange for personal benefits. In 1985, he

supposedly shared a cell in a Wisconsin jail and then cooperated against a cellmate.

Twenty years later, in 2005, this CHS cooperated with authorities against his

employer, who was charged with soliciting murder. Basically, this CHS has a

decades-long history of acting as a professional snitch for the government.

        As Special Agent Henrik Impola testified during state-court proceedings on

March 4, 2021, another CHS received something like $54,000 in compensation for

his work in this case. See People v. Musico, et al., Nos. 2003171, 2003172, 2003173

(12th Dist. Ct., County of Jackson, MI), Trans. of Probable-Cause Hrg., Vol. II,

3/4/21, at 17-18; see also Musico, et al., Nos. 2003171, 2003172, 2003173 (12th Dist.

Ct., County of Jackson, MI), Trans. of Probable-Cause Hrg., Vol. I, 3/3/21, at 75-76

and Musico, et al., Nos. 2003171, 2003172, 2003173 (12th Dist. Ct., County of



2While the state proceedings in this case (and federal proceedings in other districts) have gone far in
opening the door to the identities of certain CHSs, Mr. Franks will, at this point, refrain from
offering any identifying labels for them.
                                                   7
    Case 1:20-cr-00183-RJJ ECF No. 258, PageID.1407 Filed 07/15/21 Page 8 of 19




Jackson, MI), Trans. of Probable-Cause Hrg., Vol. III, 3/5/21, at 216. That CHS has

testified that an agent just handed him an envelope one day—and that this

envelope contained $2,500, which the agent told him constituted compensation for

what the CHS was doing. See Musico, et al., Nos. 2003171, 2003172, 2003173 (12th

Dist. Ct., County of Jackson, MI), Trans. of Probable-Cause Hrg., Vol. III, 3/5/21, at

49, 260.3

        Handlers (agents managing CHSs) would keep detailed notes and reports on

their interactions with each CHS. See, e.g., Musico, et al., Nos. 2003171, 2003172,

2003173 (12th Dist. Ct., County of Jackson, MI), Trans. of Probable-Cause Hrg., Vol.

II, 3/4/21, at 121; see also Musico, et al., Nos. 2003171, 2003172, 2003173 (12th Dist.

Ct., County of Jackson, MI), Trans. of Probable-Cause Hrg., Vol. I, 3/3/21, at 72

(affirming a high level of oversight involved), 73-74. SA Impola and his colleague

Jason Chambers acted as handlers for the CHS who got paid and who has already

testified in state proceedings. See Musico, et al., Nos. 2003171, 2003172, 2003173

(12th Dist. Ct., County of Jackson, MI), Trans. of Probable-Cause Hrg., Vol. II,

3/4/21, at 121; see also Musico, et al., Nos. 2003171, 2003172, 2003173 (12th Dist.

Ct., County of Jackson, MI), Trans. of Probable-Cause Hrg., Vol. I, 3/3/21, at 71 and

Musico, et al., Nos. 2003171, 2003172, 2003173 (12th Dist. Ct., County of Jackson,

MI), Trans. of Probable-Cause Hrg., Vol. III, 3/5/21, at 166. (These notes, and

investigation records as a whole, however, did not prevent all misunderstandings,



3 SA Impola has called defense counsel in this case “paid liars.” If counsel should receive the CHS
files, they will have the facts that might make it easier for them to accurately characterize the
occasions when envelopes full of cash were produced by FBI agents and handed to CHSs.
                                                  8
 Case 1:20-cr-00183-RJJ ECF No. 258, PageID.1408 Filed 07/15/21 Page 9 of 19




mix ups, and errors in handling the investigation. For example, SA Impola testified

to that he had erroneously believed—and earlier testified to—Michigan authorities

having possession of a suspect’s phone that they did not have. See Musico, et al.,

Nos. 2003171, 2003172, 2003173 (12th Dist. Ct., County of Jackson, MI), Trans. of

Probable-Cause Hrg., Vol. II, 3/4/21, at 139-40.)

      The CHS who has testified (as appears typical for all CHSs) received

“admonishments”: directions and instructions related to service as a CHS. See

Musico, et al., Nos. 2003171, 2003172, 2003173 (12th Dist. Ct., County of Jackson,

MI), Trans. of Probable-Cause Hrg., Vol. I, 3/3/21, at 73; see also Musico, et al., Nos.

2003171, 2003172, 2003173 (12th Dist. Ct., County of Jackson, MI), Trans. of

Probable-Cause Hrg., Vol. III, 3/5/21, at 166-67. SA Impola even provided this CHS

with material support, like medical equipment to have with him during trainings.

See Musico, et al., Nos. 2003171, 2003172, 2003173 (12th Dist. Ct., County of

Jackson, MI), Trans. of Probable-Cause Hrg., Vol. III, 3/5/21, at 167.

      CHSs developed deep personal relationships with those they were influencing

and cooperating against. They would dine with people. (For example, on August 9,

2020, a CHS [likely the one who has testified] went to Buffalo Wild Wings with

codefendants Harris and Garbin. This CHS also helped codefendant Caserta fix his

vehicle.) According to the CHS’s testimony in state proceedings, at least certain

informants did not know others were also working as confidential sources. See

Musico, et al., Nos. 2003171, 2003172, 2003173 (12th Dist. Ct., County of Jackson,

MI), Trans. of Probable-Cause Hrg., Vol. III, 3/5/21, at 218. So, these informants


                                           9
Case 1:20-cr-00183-RJJ ECF No. 258, PageID.1409 Filed 07/15/21 Page 10 of 19




worked independently of one another to develop these personal bonds, each working

to achieve their goals with their handlers and without the “safety net” of believing

another informant could pick up slack in their plans if they missed something. The

situation meant they worked with remarkable diligence.

       Evidence also (unsurprisingly) indicates extensive cooperation between these

sources and their government handlers . . . and materials suggest extensive files on

these sources and the evidence they provided. As one example: the CHS with the

lengthy history of cooperation seems to have granted agents access to certain

Facebook accounts, and the CHS who has testified granted agents access to a

variety of accounts. See, e.g., Musico, et al., Nos. 2003171, 2003172, 2003173 (12th

Dist. Ct., County of Jackson, MI), Trans. of Probable-Cause Hrg., Vol. III, 3/5/21, at

48 (CHS testifying regarding granting account access). As another example, Special

Agent Impola testified during state proceedings that he sometimes talked with the

CHS who testified multiple times a day, that the (unsurprisingly, given the roles

involved) government allowed for deception from informants, and that the

government could authorize illegal conduct from informants (though SA Impola

denies seeking such authorization here). See Musico, et al., Nos. 2003171, 2003172,

2003173 (12th Dist. Ct., County of Jackson, MI), Trans. of Probable-Cause Hrg., Vol.

II, 3/4/21, at 19-20.

       Evidence also suggests that, before the CHSs got involved in investigating

the Wolverine Watchman, the government had no reason to believe that group was




                                          10
    Case 1:20-cr-00183-RJJ ECF No. 258, PageID.1410 Filed 07/15/21 Page 11 of 19




engaged in illegal conduct of any sort.4 See, e.g., id. at 22-23. SA Impola testified

that the CHS who has testified participated in leadership of the Wolverine

Watchmen, and that this CHS led the tactical trainings that figure so prominently

in the background of this case:

         Q.    And if I’m clear, you knew that your CHS was leading these trainings,
               the tactical parts of it?

         A.    Yeah, I specifically instructed our CHS to keep the Wolverine
               Watchman safe during these trainings, and to take a role so that they
               didn’t hurt themselves.

Id. at 34-35; see also id. at 40 (describing CHS as acting as “training officer”); see

also id. at 59, 72, 107; see also Musico, et al., Nos. 2003171, 2003172, 2003173 (12th

Dist. Ct., County of Jackson, MI), Trans. of Probable-Cause Hrg., Vol. I, 3/3/21, at

64 (SA Impola testifying that “[m]y source Dan, Ty Garbin, Paul Bellar, Joe

Morrison and Dan Harris were the original members of Wolverine Watchman

leadership and then later Brian Puffenburger was added”); see also Musico, et al.,

Nos. 2003171, 2003172, 2003173 (12th Dist. Ct., County of Jackson, MI), Trans. of

Probable-Cause Hrg., Vol. III, 3/5/21, at 251-52 (CHS testifying he held a leadership

role). The CHS himself has testified to and confirmed his leadership role. See

Musico, et al., Nos. 2003171, 2003172, 2003173 (12th Dist. Ct., County of Jackson,

MI), Trans. of Probable-Cause Hrg., Vol. III, 3/5/21, at 127.




4SA Impola discussed an alleged incident involving a supposed Molotov cocktail, but the agent
conceded that no evidence or records indicated the incident had actually occurred. See Musico, et al.,
Nos. 2003171, 2003172, 2003173 (12th Dist. Ct., County of Jackson, MI), Trans. of Probable-Cause
Hrg., Vol. II, 3/4/21, at 23-24, 90, 190.
                                                  11
Case 1:20-cr-00183-RJJ ECF No. 258, PageID.1411 Filed 07/15/21 Page 12 of 19




      SA Impola likewise affirmed his direct role in telling CHSs what to say to

people. For example, he told a CHS what to say to codefendant Adam Fox (he was

communicating with the CHS during the CHS’s conversation with Fox), including

suggesting that Fox come train at Joe Morrison’s property in Munith and urging

Fox to do so. See Musico, et al., Nos. 2003171, 2003172, 2003173 (12th Dist. Ct.,

County of Jackson, MI), Trans. of Probable-Cause Hrg., Vol. II, 3/4/21, at 40

(conceding, “I was, we were talking about it, we were talking about what he was

saying”), 52-53, 60-61; see also id. at 197. And it was after hearing Adam Fox

supposedly spout off that the CHS who has testified invited Fox to join the

trainings. See Musico, et al., Nos. 2003171, 2003172, 2003173 (12th Dist. Ct., County

of Jackson, MI), Trans. of Probable-Cause Hrg., Vol. III, 3/5/21, at 176. At least one

CHS invited people to use Wire to communicate. See Musico, et al., Nos. 2003171,

2003172, 2003173 (12th Dist. Ct., County of Jackson, MI), Trans. of Probable-Cause

Hrg., Vol. II, 3/4/21, at 54-55.

      Apparently, the logistics of the entire investigation stemmed from certain

attorney-general guidelines on regulating investigations, the tools officers can use

to investigate, and methods of conducting investigations. See id. at 167. While

guidelines on investigations may not raise eyebrows in general, certain guidelines

seem to have shifted interest here from looking at a “bunch of memes” to

“predication requirements” to an investigation. See id. at 166-67. SA Impola

testified that “we have to insure that we’re not violating any civil rights and that

Freedom of Speech is not the only thing we’re investigating. That we’re


                                          12
Case 1:20-cr-00183-RJJ ECF No. 258, PageID.1412 Filed 07/15/21 Page 13 of 19




investigation violations of law and threats to national security.” Id. at 167. Given

the government’s concessions like the one directly below, these investigative

protocols seem especially relevant here, where the CHSs’ role in escalating rhetoric

seems undisputed:

      On July 7, 2020, FRANKS attended a meeting at the residence of another
      militia group member, and CHS-2 was in attendance. FRANKS said that he
      was “not cool with offensive kidnapping” and added that he was “just there
      for training,” or words to that effect. After the meeting, however, FRANKS
      actively continued to participate in the kidnapping plot, as further described
      below.

RE. 1-1: Continuation of Complaint, PageID # 6 n.4. SA Impola affirmed:

      Q.     So you have guidelines within your organization to prevent you from
             investigating pure speech alone, is that correct?

      A.     That’s correct.

See Musico, et al., Nos. 2003171, 2003172, 2003173 (12th Dist. Ct., County of

Jackson, MI), Trans. of Probable-Cause Hrg., Vol. II, 3/4/21, at 167.

      In discussing the reaction to Adam Fox supposedly broaching (during a

training exercise) the idea of kidnapping the governor, SA Impola has testified that

“there was a negative reaction, people were surprised, and they didn’t take to it

kindly. There was a lot of questions being asked.” See Musico, et al., Nos. 2003171,

2003172, 2003173 (12th Dist. Ct., County of Jackson, MI), Trans. of Probable-Cause

Hrg., Vol. I, 3/3/21, at 209. And while SA Impola suggested no one protested the

idea as a whole, he conceded that the questions included, “why are you bringing this

up.” See id. In naming members of a smaller group that discussed the alleged

kidnapping plot after the larger group expressed negativity toward it, SA Impola


                                          13
Case 1:20-cr-00183-RJJ ECF No. 258, PageID.1413 Filed 07/15/21 Page 14 of 19




identified only Shawn Fix, Mike Morais, Adam Fox, and Joe Morrison. See id. at

210.

       The testifying CHS has affirmed that individuals involved in the trainings

and conversations at the heart of the allegations here did not want to break the law.

See, e.g., Musico, et al., Nos. 2003171, 2003172, 2003173 (12th Dist. Ct., County of

Jackson, MI), Trans. of Probable-Cause Hrg., Vol. III, 3/5/21, at 269-70.

       SA Impola’s later testimony at the Jackson hearing subtly confirms that the

government aimed to escalate matters. Even if people did discuss storming the

Michigan capitol (and Mr. Franks makes not concessions on that point), when they

actually visited the capitol, they submitted to COVID-19 temperature checks,

answered COVID-related questions, and followed all protocols to legally gain access.

See Musico, et al., Nos. 2003171, 2003172, 2003173 (12th Dist. Ct., County of

Jackson, MI), Trans. of Probable-Cause Hrg., Vol. II, 3/4/21, at 175; see also Musico,

et al., Nos. 2003171, 2003172, 2003173 (12th Dist. Ct., County of Jackson, MI),

Trans. of Probable-Cause Hrg., Vol. I, 3/3/21, at 225 and Musico, et al., Nos.

2003171, 2003172, 2003173 (12th Dist. Ct., County of Jackson, MI), Trans. of

Probable-Cause Hrg., Vol. III, 3/5/21, at 160. SA Impola even conceded that certain

individuals targeted by investigators lacked true plans to “storm” the capitol. See

Musico, et al., Nos. 2003171, 2003172, 2003173 (12th Dist. Ct., County of Jackson,

MI), Trans. of Probable-Cause Hrg., Vol. II, 3/4/21, at 175-76.

       Agents and officers held different “areas of responsibility” (AORs) and dug

into individuals’ backgrounds (things like phone records and associates) to perform


                                          14
Case 1:20-cr-00183-RJJ ECF No. 258, PageID.1414 Filed 07/15/21 Page 15 of 19




“threat assessments.” See id. at 186-87. For Mr. Franks specifically, SA Impola

conceded a complete lack of military experience and training. See id. at 205. SA

Impola also qualified even his description of the initiation of the investigation:

      Well what was concerning was not only did they have a perceived grievance
      and hatred towards law enforcement, but they were taking overt steps or at
      least they were saying they were taking overt steps to locate law enforcement
      officers’ addresses in order to target them and kill them later.

Musico, et al., Nos. 2003171, 2003172, 2003173 (12th Dist. Ct., County of Jackson,

MI), Trans. of Probable-Cause Hrg., Vol. I, 3/3/21, at 70 (emphasis added). SA

Impola conceded here at least the potential that his beliefs about the activities at

issue rested on mere puffery. All of this evidence underscores the extremely active

and coercive role the CHSs played in this matter . . . and the defense’s concomitant

need for access to all the government’s records related to these CHSs.

      C.     The defense has tried to work with the government to obtain the records
             related to the confidential human sources here.

      Counsel believes he has a working relationship with the prosecution. He

makes an effort in every case to resolve discovery disputes and obtain materials

from the government without the Court’s intervention. The government also often

takes pains to make additional discovery materials available.

      With regard to the records at issue, counsel has spoken with the government.

Unfortunately, despite discussions, the sides cannot reach an agreement on the

government’s release of these materials.




                                           15
    Case 1:20-cr-00183-RJJ ECF No. 258, PageID.1415 Filed 07/15/21 Page 16 of 19




         D.     The defense seeks disclosure of all records related to the work of, and
                communication with, the confidential human sources used in this case.

         Given the discovery already provided, counsel’s extensive investigation into

the allegations here, Mr. Franks’ explanations to counsel, news reports, and

discussions with other defense counsel and with the prosecution, undersigned

counsel believes the government possesses reports, notes, and agent/source

communications that were made during the government’s investigation in this case

. . . materials the government has not provided to the defense, including

surveillance reports, agents’ rough notes and logs, records related to cooperators’

criminal histories/prior cooperation, and text/email/voicemail/social-media-

messaging exchanges between informants and agents. Counsel also believes that

mental-health records and data records (including records of google searches, phone

searches, and social media) exist.5 Counsel also seeks all records related to

government policy and admonitions with regard to confidential human sources, and

all protocols related to handling and agent involvement with, and instructions

toward, sources. Given the extensive evidence of payment of sources here, counsel

asks for disclosure of all materials related to payments made to (or even declined

by) CHSs. If sources took (or declined to take) polygraph examinations, counsel

would like copies of all records related to those tests (or to a CHS not undergoing

testing).




5
 For example, testimony during state proceedings explored the testifying CHS’s mental health. See,
e.g., Musico, et al., Nos. 2003171, 2003172, 2003173 (12th Dist. Ct., County of Jackson, MI), Trans. of
Probable-Cause Hrg., Vol. III, 3/5/21, at 258-59.
                                                  16
Case 1:20-cr-00183-RJJ ECF No. 258, PageID.1416 Filed 07/15/21 Page 17 of 19




      Records indicating a failure to link the defendants here to wrongdoing

constitute discoverable material. So, counsel would ask for any materials related to

the government’s failure to find wrongdoing, all efforts to link Mr. Franks to any

political or extremist groups, all government decisions not to follow up on leads or

investigate further, and any past investigations of Mr. Franks. Likewise, counsel

would like all records related to CHSs’ failure to follow agent instructions or

government protocols—and any instances of CHSs getting sanctioned, admonished,

or chastised.

      Courts have concluded that materials like text messages between cooperators

and agents constitute discoverable evidence. See, e.g., United States v. Suarez, No.

09-932 (JLL), 2010 U.S. Dist. LEXIS 112097, at *28-29 (D.N.J. Oct. 19, 2010)

(unpublished) (“The Court thus concludes that it is at least ‘reasonably foreseeable’

that communications between the cooperating witness and the Government agents

instructing him during the investigation would be discoverable in this case.”).

Failure to produce such materials may result in jury instructions adverse to the

government, even if there is no showing of bad faith. See id. at *30-*31. In this

context, courts have said, “While each agent maintained that none of the

cooperating witness’s text messages to them contained any information that he

believed to be exculpatory, what the cooperating witness may have said to the

agents during the crucial meetings and whether he abided by the agents’

instructions are fertile ground for cross examination.” Id. at *16.




                                          17
Case 1:20-cr-00183-RJJ ECF No. 258, PageID.1417 Filed 07/15/21 Page 18 of 19




                                     Conclusion

      Given the allegations here, evidence presented in state-court proceedings,

and discovery already produced, Mr. Franks will raise the defense of entrapment at

trial. Rule 16 and Brady thus call for disclosure of all materials that could

contribute to preparation of such a defense. Counsel asks the Court to order the

government to produce all materials related to the confidential human sources used

in this case, their qualifications and the vetting they underwent, their performance

and their communication with agents, and any instructions and admonishments

they received (as detailed above), and all other materials discussed above.

                                       Respectfully submitted,

Date: July 12, 2021                    SCOTT GRAHAM PLLC

                                       By:  /s/ Scott Graham
                                            Scott Graham
                                            Attorney for Defendant
                                       Business Address:
                                            1911 West Centre Avenue, Suite C
                                            Portage, Michigan 49024
                                            (269) 327.0585




                                          18
Case 1:20-cr-00183-RJJ ECF No. 258, PageID.1418 Filed 07/15/21 Page 19 of 19




                       CERTIFICATE OF COMPLIANCE

      In accordance with Local Criminal Rule 47.2(b)(ii), counsel asserts that this

brief contains 4,554 words, as counted by Microsoft Word, version 16.50. Counsel is

seeking, under separate cover, leave to file an oversized memorandum here.



                                      By: /s/ Scott Graham
Dated: July 12, 2021                         SCOTT GRAHAM
                                             Attorney for Defendant
                                      Business Address:
                                             1911 West Centre Avenue, Suite C
                                             Portage, Michigan 49024
                                             (269) 327.0585
                                             sgraham@scottgrahampllc.com




                                         19
